DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi et al (US 2018/0309423) in view of Kim (US 2019/0013222), Marchand (US 2010/0072189), and Yokogawa et al (US 2008/0023147).
Okunishi shows the structure claimed including a base (12a) having an accommodation space (SP) therein, a dielectric/ceramic layer (32) provided on a first surface of the base and having a placement surface for a substrate, the dielectric layer including a plurality of heaters (HT), and a heater controller (HC) disposed in the accommodation space and configured to drive the plurality of heaters. Also, see Figure 2. But, Okunishi does not explicitly show the heater controller as a heater control board, and the base having an inlet in a second surface to introduce a coolant into the accommodation space. 
Kim shows the structure claimed including a base (610) having an accommodation space therein and a heater control board (670) disposed in the accommodation space and configured to drive the plurality of heaters (650/660). 
Marchand shows it is known to provide a base frame (36) having an accommodation space for a control board (702) disposed therein wherein a coolant is introduce in the base for cooling the control board. Also, see para 0037.
Yokogawa shows it is known to provide a base wherein the base includes an inlet at the bottom surface of the base into an accommodating space thereof to provide cooling therein. Also, see Figure 1. 
In view of Kim, Marchand, and Yokogawa, it would have been obvious to one of ordinary skill in the art to adapt Okunishi with the base having the heater controller as a heater control board disposed in the base as an alternative form of the heater controller wherein the base is further provided with an inlet to introduce cooling therein so that the heater controller/board is kept from being heated by the heaters and further enhance the operating condition of the control board. 
With respect to claim 14, Yokogawa further shows a diffusion member (43) disposed within an accommodation space of the base to diffuse or disperse the coolant in the accommodation space as illustrated in Figure 2. 
With respect to claim 15, Yokogawa further shows a plurality of inlets (39, 40) including a second inlet, and as the plurality of inlets is provided, the second inlet would have been positioned overlapping with the heater controller/board of Okunishi, as modified by Kim, as the heater control board can be provided substantially covering the entire region of the base.   
With respect to claim 16, Yokogawa further shows an outlet (13) to discharge the coolant from the accommodation space. 
With respect to claim 17, Yokogawa further shows the coolant including a gas such helium inert gas (also, see para 0037). 
With respect to claim 18, Okunishi shows the base further including a flow path (30f) through which a heat transfer medium flows. 
Claim(s) 2-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi in view of Kim, Marchand, and Yokogawa as applied to claims 1, 14-18 and 20 above, and further in view of Kano et al (US 2001/0003334).
Okunishi in view of Kim, Marchand, and Yokogawa shows the structure claimed except for a heat shield plate disposed within the accommodation space. 
Kano shows a base (13) having a heat shield plate (3, 4) disposed within a space of the base. 
In view of Kano, it would have been obvious to one of ordinary skill in the art to adapt Okunishi, as modified by Kim, Marchand, and Yokogawa, with a heat shield plate in the accommodation space so that undesired heat can be shielded and further protect the accommodation space from undesired heat generated from the heater. 
With respect to claims 3 and 4, Kano shows the shield plate (3, 4) is provided near to the surface (2) supporting the substrate with a gap between an inner wall of the base which would further provide a heat insulation for the heater control board that is known to be disposed in the accommodation space.  
With respect to claims 5 and 6, Yokogawa further shows a diffusion member (43) disposed within an accommodation space of the base to diffuse or disperse the coolant in the accommodation space wherein the coolant flow in different orientation as illustrated in Figure 2. 
With respect to claim 12, Okunishi shows that the base can be made of aluminum, and Kim also shows the base that can be made of aluminum, and as Kano shows the heat shield plate that is made of ceramic, the ceramic heat shield plate would have a lower thermal conductivity than the thermal conductivity of the base that is made of metal.
With respect to claim 13, Yokogawa shows providing an inlet at a lower portion of the base which would be at a different position than the heater control board that is disposed inside the accommodation space as taught in Okunishi and Kim wherein the diffusion member (43) and a first inlet having a one to one correspondence as illustrated in Figure 2. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi in view of Kim, Marchand, and Yokogawa as applied to claims 1, 14-18 and 20 above, and further in view of Kudo et al (US 2018/0211824).
Okunishi in view of Kim, Marchand, and Yokogawa shows the structure claimed except for the heat transfer medium that includes brine or a two-phase fluid of gas and liquid.
Kudo shows a heat transfer medium including brine provided in a flow path as a heat exchanging medium that further controls the temperature of a stage (16) that supports a substrate placed thereon.
In view of Kudo, it have been obvious to one of ordinary skill in the art to adapt Okunishi, as modified by Kim, Marchand, and Yokogawa, with the heat transfer medium including brine that is known to alternatively provide a heat exchanging means to control the temperature of the dielectric layer/stage as known in the art. 
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761